Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 11/10/2021 has been entered. The applicant has amended the claims. The prior objections to the claims are withdrawn. The prior 112(b) rejection has been fixed by amendment and is the rejection is withdraw. Modified grounds of rejection are presented. 

Election/Restrictions
Newly submitted claims 7 and 8 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the newly added claims are to a method for making a bronze alloy while the originally examined claims are to a bronze alloy product.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 7 and 8 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Status of Claims
Claims 1, 5, and 6 are amended. Claims 2-3 are canceled. Claims 7-10 have been added. Claims 7-8 are withdrawn. Claims 1, 4-6 and 9-10 remain for examination, wherein claim 1 is the independent claim and claims 9 and 10 are dependent on withdrawn independent claim 7. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4-6, and 9-10  are rejected under 35 U.S.C. 103 as being unpatentable over Funaki et al. (US-20110027612-A1, hereinafter Funaki) and further in view of Hirai et al. (JP-2010150649-A, see machine translation unless noted otherwise, hereinafter Hirai). 
Regarding claim 1, Funaki teaches a bronze alloy with superior abrasion resistance and
its production method thereof, and a sliding member using the same ([0001]). Funaki further teaches a broad range composition ([0055], [0059]) which encompasses the Bi claimed range; and has the same ranges as the claimed ranges of Sn, Ni, and S.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. Applicant is directed to MPEP 2144.05.
Funaki does not explicitly teach the balance being Cu and inevitable impurities, however it is implicitly taught by Funaki since Funaki teaches that Cu is a main constituent of the bronze alloy ([0064]). Examiner notes that bronze is an alloy consisting primarily of copper with a second main component of Sn. By Funaki teaching a bronze alloy, the limitation is inherently met.   


Instant Claim 1
Funaki Broad Range
Composition (wt.%):


Sn
8 to 15
8 to 15
Bi
0.5 to 5.0
0.5 to 7.0
Ni
0.5 to 5.0
0.5 to 5.0
S 
0.08 to 1.2
0.08 to 1.2
Fe
0.8 to 6.0
---
Cu and inevitable impurities
Balance 
(bronze alloy)
Cu
---
a main constituent


Funaki is silent on adding Fe. Hirai teaches a copper alloy used for sliding members ([0001]) with Sn as the second main component with 3 to 16 wt.% Sn, 0.3 to 6.0 wt.% Fe, and 0.3 to 3.0 wt.% S ([0014]). Hirai further teaches Fe is required in this range to improve the slidability of the copper alloy ([0020]).
It would have been obvious to one of ordinary skill in the art at the date of filing to have modified the bronze alloy of Funaki by adding  Fe as taught by Hirai ([0014], [0020]), because Hirai teaches that Fe improves sliding properties when included in a similar bronze, Cu-Sn system ([0014]).   
With regards to the limitation “the bronze alloy has a eutectoid structure in which a fine flaky copper-tin-based intermetallic compound precipitates in the α-copper and an iron-nickel-based intermetallic compound and a copper-iron-based sulfide complex are dispersed”, Funaki teaches a eutectoid phase has a lamellar structure with the flaky copper-tin intermetallic compound precipitated in α-copper ([0017]) which meets the first part of the structural 
Funaki appears to have an overlapping processing method, and thus it would have naturally flowed from following the teachings.
The instant specification teaches a broad process of melting and casting ([0043]) which overlap the broad casting method of Funaki ([0056]). 
The iron-nickel-based intermetallic compound and a copper-iron-based sulfide dispersed complex structure would have naturally flowed from modified Funaki since the composition of the modified bronze alloy overlaps the compositional limitations; and the method of processing being casting ([0056]) overlaps the instant method ([0043]). The same composition as claimed used for substantially similar processing would be reasonably expected to have had the claimed features. 
Funaki is silent on a mass ratio of Fe/Ni. However taking the ratio of the broad ranges of modified Funaki of Fe and Ni yields a Fe/Ni ratio of 0.6 to 1.2 which overlaps the claimed range.  
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. Applicant is directed to MPEP 2144.05.
Regarding claim 4, Funaki further teaches that the bronze alloy of the present invention can be used as a material for a sliding member's sliding surface ([0021]) which meets the limitation.
Regarding claims 5, Funaki further teaches that the bronze alloy can be bonded to a sliding surface made of iron ([0021]) which meets the limitation.
 claim 6, Funaki further teaches that bronze alloy can be applied to powder metallurgy ([0065]) and that the bronze alloy can be bonded to a sliding surface made of iron ([0021]). 
It would be obvious to one of ordinary skill in the art to take the bronze alloy in powder form and apply it to a sliding surface made of iron, as Funaki teaches both a powder form of the alloy and bonding the alloy to a sliding surface made of iron. 
Regarding claim 9 and 10, the claims are product by process claims and even “though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)
In this case, Funaki teaches that the bronze alloy can be bonded to a sliding surface made of iron ([0021]) which meets the limitation.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 8,900,721 (‘721) in view of Hirai. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘721 is the post examination patent of Funaki (US-20110027612-A1). Claims 1-3 of ‘721 teach an overlapping in composition and sliding member in further view of the Fe teachings of Hirai. Claims 1 and 4 of the instant application are rejected for the same reasons as the 103 rejection as stated above in over Funaki in further view of Hirai. 

Response to Arguments
Applicant's arguments filed 11/10/2021 have been fully considered and are given appropriate weight. The follow three sections contain responses to the applicant’s arguments.

Applicant’s arguments regarding Kobayashi: 
	The rejection over Kobayashi has been withdrawn, arguments regarding Kobayashi are now moot. 

Applicant’s arguments regarding Funaki in further view of Hirai:
“On the other hand, in Hirai, the bronze alloy is formed by adding Fe and S to Cu-Sn- based alloy, and does not include Ni. As disclosed in paragraph [0020] of Hirai, Fe-S compound is added to improve the slidability of copper alloy, and as disclosed in paragraph [0028] of Hirai, the impurities such as Ni, Ag, etc. is preferably less than 0.01 mass% and more preferably less than the detection limit. If the bronze alloy of Hirai includes Ni, Fe-Ni-based intermetallic compounds are formed; thereby, formation of the Fe-S compound is suppressed and the effect of the improvement of the slidability of the copper alloy is not obtained. 

That is, since the bronze alloy disclosed in Funaki includes Ni, the "adding Fe to the bronze alloy" disclosed in Hirai is not modified to the bronze alloy of Funaki. 
Therefore, claim 1 is not obvious from Funaki and Hirai, and Funaki and Hirai fail to disclose the claimed features.”

	Applicant argues that Hirai does not include Ni other than as an impurity and that the Fe teachings of Hirai cannot be then combined with the teachings of Funaki, since Funaki contains nickel.   
	 The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference. Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art. Applicant is directed to MPEP 2145.III. 
In this case, the bronze alloy of Funaki includes Ni while the Hirai alloy is adding Fe to a bronze alloy with an impurity level of Ni.
However, one of ordinary skill in the art is not limited to only applying the teaching of Hirai to the specific alloys of Hirai. Even though Hirai only has impurity level of Ni, one would not ignore the teachings of Hirai of adding Fe to a bronze alloy for improved sliding properties ([0014]).  The Fe teaches of Hirai are still valid for a case of obviousness.


Regarding nonstatutory double patenting: 
	The claims are rejected over Funaki in further view of Hirai. The double patenting rejection of the published US patent ‘721, the US patent of Funaki (US-20110027612-A1), still stands.  

 Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M CHEUNG whose telephone number is (571)272-8003. The examiner can normally be reached Monday-Fridays 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571) 272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M.C./             Examiner, Art Unit 1734                                                                                                                                                                                           
/CHRISTOPHER S KESSLER/             Examiner, Art Unit 1734